Case 8:19-cv-00423-WFJ-SPF Document 37-1 Filed 05/10/19 Page 1 of 10 PageID 728




                           EXHIBIT A
Case 8:19-cv-00423-WFJ-SPF Document 37-1 Filed 05/10/19 Page 2 of 10 PageID 729



                              UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

 CHRISTOPHER MARK PARIS, and                                     Case No. 8:19-cv-00423
 OXEBRIDGE QUALITY RESOURCES
 INTERNATIONAL, LLC                                              Judge William F. Jung
                                                                 Magistrate Judge Sean P. Flynn
 Plaintiffs

 v.

 WILLIAM LEVINSON,
 LEVINSON PRODUCTIVITY
 SYSTEM, PC, a Pennsylvania
 Corporation, MARC TIMOTHY
 SMITH, individually, and d/b/a
 CAYMAN BUSINESS SYSTEMS,
 GUBERMAN PMC, a Connecticut
 Corporation, DARYL GUBERMAN,
 an Individual, DONALD LABELLE, an Individual

 Defendants

 ________________________________/


                                DECLARATION OF CHRIS PARIS

         The undersigned, Chris Paris, hereby swears and attests under penalty of perjury as follows:

         1. My name is Chris Paris. I am the managing member of Oxebridge Quality Resources,

              LLC (“Oxebridge”).

         2. My main business address is located in Tampa, Florida.

         3. Since 1999 I have run Oxebridge, which offers training for the ISO 9000, a

              family of quality management systems, which helps companies obtain

              certifications necessary for third party audits within particular industries. In

              addition, I run a popular blog and news site related to the ISO 9000.

                                                    1
Case 8:19-cv-00423-WFJ-SPF Document 37-1 Filed 05/10/19 Page 3 of 10 PageID 730



       4. William Levinson is Levinson Productivity System, PC and will herein be

          referred to interchangeably. There is no distinction as he has no employees

          and there are no other officers, etc.

       5. Levinson has many ties with Florida and has misrepresented his relationship

          with the state in his signed Affidavit of William Levinson, In Support of

          Motion to Dismiss for Lack of Personal Jurisdiction (Docket 25-2) before

          this Court.

       6. In the signed Affidavit, Levinson admitted that “I was physically present in

          the State of Florida in 2016 to attend a technical conference as an unpaid

          speaker.” Levinson does not, however, define the event he attended and the

          pecuniary benefit he received, even if not cash.

       7. In truth, the event was the 2016 ISO 9000 World Conference event held in

          Orlando FL, organized the American Quality Institute (AQI). The AQI

          marketing for the 2016 event prominently promoted Levinson and his

          company          Levinson          Productivity     Systems         (source:

          http://www.iso9000conference.com/resources/Documents/2016_BROCHU

          RE_ISO.pdf ) This makes it clear that the event was intended for the

          promotion of his commercial services and LPS.




                                                  2
Case 8:19-cv-00423-WFJ-SPF Document 37-1 Filed 05/10/19 Page 4 of 10 PageID 731




       8. Furthermore, AQI listed Levinson as a member of the AQI event “Technical

          Committee,” which is presumably tasked with marketing the event for the

          financial benefit of the members and AQI, a commercial, for-profit entity.

       9. The purpose of doing this speech in Florida was to solicit business in Florida. It

          cannot be known how many of the Orlando attendees then transitioned to become

          clients of Levinson.

       10. In a lawsuit mounted by Levinson before the Hillsborough County Court, under case

          number 17-CA-003804, Levinson provided sworn statements indicating the exact

          same event, the 2017 ISO 9000 World Conference organized by ASQI and held in

          Nashville a year later, was a business event. He mentions this event at least 15 times

          in his signed statement, concluding that any interruption in the Nashville event

          amounted to “tortious interference in business.” This negates Levinson’s inference

                                                3
Case 8:19-cv-00423-WFJ-SPF Document 37-1 Filed 05/10/19 Page 5 of 10 PageID 732



          that the exact same event when held in Florida was not intended for business

          purposes.

       11. Levinson then wrote an article specifically about his appearance at the Orlando AQI

          event for the May 2016 edition of Quality Digest magazine. In that article, Levinson

          discussed his appearance at the Orlando event, calling it a “professional conference”

          and “networking opportunity.” Source:

          https://www.qualitydigest.com/inside/innovation-column/050316-use-virtual-

          conferencing-eliminate-waste.html.

       12. The entire Quality Digest article consists of Levinson analyzing the cost benefit

          analysis of attending business conferences in person vs. doing so virtually, and calls

          lost time at such events “business travel muda,” using the Japanese word for “waste.”

          The thrust of the article is how to maximize one’s ability to profit at such events

          while reducing non-value activities such as travel and preparation. This negates Mr.

          Levinson’s argument that his conference appearances were not for promotion of his

          services or marketing through networking, as his article was specifically about how to

          maximize the profitability of one’s appearance at such events.




                                                4
Case 8:19-cv-00423-WFJ-SPF Document 37-1 Filed 05/10/19 Page 6 of 10 PageID 733




       13. Next, Levinson was partially responsible for the promotion of the event as a member

          of the Technical Committee for American Quality Institute (AQI), the organizing

          company of the event. AQI was also the publisher of at least one book by Levinson,

          and AQI used the events to market and sell Levinson’s book. (Source, same as above)




                                              5
Case 8:19-cv-00423-WFJ-SPF Document 37-1 Filed 05/10/19 Page 7 of 10 PageID 734




       14. AQI also published a training manual called LSS 6002 Lean Six Sigma Green Belt

          Training. Levinson is listed in this manual as a “key contributor.” The material

          provided the basis for the training provided at the AQI events, which was a

          commercial endeavor. (See Exhibit 01)

       15. AQI promoted Levinson’s appearance at the Orlando event for at least four months

          prior to the event itself. AQI’s reach is international, and includes considerable

          marketing within the State of Florida.

       16. AQI likewise promoted Levinson’s publications, which were published by AQI, in

          their Florida marketing.

       17. In a March 2017 website page entitled “Oxebridge Promotes Illegal Tax Deductions,”

          Levinson promoted four separate events in Florida related to ISO 9001 and AS9100

          training, specifically to harm the attendance of a seminar I on that subject which was

                                                6
Case 8:19-cv-00423-WFJ-SPF Document 37-1 Filed 05/10/19 Page 8 of 10 PageID 735



          conducting in Cocoa Beach at that time, called an Oxebridge “Braindump.” In those

          publications, Levinson wrote, “All these reputable alternatives to the “Braindump

          Course” on AS9100 Revision D are internationally recognized and, unlike this

          individual, do not encourage their customers to take illegal tax deductions.”




       18. In promoting those events, Levinson made false claims about causing

          reputational injury and harm defaming me specifically to Florida based clients

          who may have attended the Cocoa Beach event.

       19. Levinson furthermore targeted specific clients of mine with an email

          campaign intended to cause me to lose Florida clients. Over the course of

          approximately six months in 2017, Levinson targeted multiple Oxebridge

          clients located in Florida for his email campaign, including:

             •   TechSource Florida – Altamonte Springs FL

             •   Puch Manufacturing, Orlando FL


                                               7
Case 8:19-cv-00423-WFJ-SPF Document 37-1 Filed 05/10/19 Page 9 of 10 PageID 736



              •   Magnus Hi-Tech, Melbourne FL

              •   Allied Engineering, Deltona FL

              •   IGT/Gtech, Lakeland FL

              •   Euroavionics USA, Sarasota FL

       20. Those emails included defamatory statements made about myself and

          Oxebridge, including repeated false accusations of crimes such as copyright

          infringement. See Exhibit 02 for one example.

       21. In an official “pre-suit notice” sent to me on November 13, 2017, Levinson

          explained his rationale for the email campaign, writing, “I needed you to have

          fewer O-fans.” (See Exhibit 03, Page 5.)

       22. It is my belief the evidence shows Levinson intended to convince those

          clients to fire me, per his wish that I had “fewer O-fans” and to obtain those

          clients for himself.

       23. Levinson then contacted a reporter for the Florida blog “St. Petersblog” and

          convinced them to run an article entitled “Conservative Businessman

          Accuses Tampa Rival of Faking Liberal Outrage to Steal Business.” That was

          derogatory towards me, and repeated various false claims made by Levinson,

          while denying me the right to respond and provide my side of the story.

          (http://saintpetersblog.com/conservative-businessman-accuses-tampa-rival-

          faking-liberal-outrage-steal-business/ )

       24. Levinson wrote on multiple occasions, on his various anti-Oxebridge

          defamation sites including Osteinfo.net, that he had repeatedly contacted


                                                8
Case 8:19-cv-00423-WFJ-SPF Document 37-1 Filed 05/10/19 Page 10 of 10 PageID 737



          Florida police in order to research my home and related police reports.

          Levinson also admitted to researching the number of children I have in

          Florida, for unclear but frightening purposes.

       25. Furthermore, Levinson currently has legal counsel in Florida as he chose to

          initiate a lawsuit against me in Florida. Levinson has filed suit against me in

          Hillsborough County in case number 17-CA-003804, in the same county that

          this court sits. He will not be prejudiced by having to defend this case here in

          Florida.

       26. In addition, Levinson sells products in Florida. He maintains an interactive website

          that sell products all over the United States, inclusive of Florida, located at

          http://www.ct-yankee.com/products/.

       27. I was able to access the site and purchase products from Levinson for delivery into

          Florida. While Levinson cancelled one such purchase before it could ship, another did

          go through and the product was shipped to my office in Tampa. (See Exhibit 04.)

       28. Accordingly, it is clear that William Levinson and his alter ego Levinson

          Productivity, PC have availed themselves to jurisdiction in Tampa, Florida.

              I hereby swear under penalty of perjury, on this 10th day of May, 2019, that the

       information set forth in this Declaration is true and accurate.




                                                 _________________________

                                              CHRIS PARIS
                                              OXEBRIDGE QUALITY RESOURCES, LLC

                                                 9
